      7:21-cv-00290-JMC             Date Filed 04/30/21    Entry Number 11        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

Rishard Lewis Geter,                           )
                                               )       Civil Action No.: 7:21-cv-00290-JMC
                       Plaintiff,              )
                                               )
       v.                                      )               ORDER AND OPINION
                                               )
R. Keith Kelly,                                )
                                               )
                       Defendants.             )
                                               )

       Plaintiff Rishard Lewis Geter, a state pretrial detainee who is proceeding pro se,1 brought

this action against South Carolina Circuit Court Judge R. Keith Kelly under 42 U.S.C. § 1983.

(See ECF No. 1.) This matter is before the court upon review of the Report and Recommendation

issued by the Magistrate Judge in April 2021 (“Report”). (ECF No. 9.) The Report recommended

the court dismiss this case because judicial immunity bars the instant suit, or, alternatively, because

the court should abstain under the doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971). (Id.

at 7.) No party has objected to the Report. For the reasons set forth below, the court ACCEPTS

the Report and adopts its findings herein (ECF No. 9) and DISMISSES the instant case with

prejudice.

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. Plaintiff was charged with murder and possessing a weapon during




1
 “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                   1
       7:21-cv-00290-JMC         Date Filed 04/30/21       Entry Number 11         Page 2 of 4




a violent crime. (ECF No. 9 at 1-2.) Since being arrested, Plaintiff complains that Judge Kelly has

denied bail repeatedly due to Plaintiff’s criminal history. (Id. at 2.) Plaintiff further insists “Judge

Kelly has denied multiple motions for a speedy trial, using COVID-19 as an excuse.” (Id.)

Plaintiffs maintains that these actions violated various of his constitutional rights. (Id.)

        The Magistrate Judge issued the Report in April 2021, suggesting this case be dismissed

based upon either Younger abstention or judicial immunity. (Id. at 7.) The Magistrate Judge began

by outlining the test under Younger, which examines whether “(1) there are ongoing state judicial

proceedings; (2) the proceedings implicate important state interests; and (3) there is an adequate

opportunity to raise federal claims in the state proceedings.” (Id. (quoting Martin Marietta Corp.

v. Md. Comm’n on Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994)).) The Magistrate Judge

then concluded these elements were satisfied because, first, “Plaintiff is plainly involved in

ongoing state proceedings”; second, states have a powerful interest in administering their criminal

justice systems without federal interference; and third, “Plaintiff can address his claims in his

pending criminal proceedings.” (ECF No. 9 at 4-5.) Nor, the Magistrate Judge continued, had

Plaintiff “shown the type of extreme misconduct of extraordinary circumstances that would

warrant federal interference in a pending state criminal case.” (Id. at 5.) The Magistrate Judge

further noted the relief sought—here, a writ of mandamus—was inappropriate in the instant case.

(Id. at 6.)

        The Magistrate Judge then emphasized “that judges have absolute immunity for their

judicial actions, including decisions regarding bail.” (Id. (citations omitted).) Such immunity, the

Magistrate Judge explained, “is a protection from suit, not just damages.” (Id. at 6-7.) The

Magistrate Judge therefore determined “Plaintiff’s clams against Judge Kelly for his judicial

actions during the course of Plaintiff’s underlying criminal matter are barred under the doctrine of



                                                   2
      7:21-cv-00290-JMC          Date Filed 04/30/21      Entry Number 11         Page 3 of 4




judicial immunity and subject to summary dismissal.” (Id. at 7.) Lastly, the Magistrate Judge noted

“that claims against judges for their judicial actions lack any basis in fact or law and are therefore

frivolous.” (Id. (citing Garner v. Cohen, No. 2:16-cv-561-TLW-MGB, 2016 WL 9175627, at *4-

5 (D.S.C. Sept. 1, 2016), adopted, 2017 WL 2645754 (D.S.C. June 20, 2017)).)

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Yet when no party offers timely, specific

objections, the court “need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record . . . to accept the recommendation.” Id. at 315

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections). The court may accept, reject, or modify, in whole or in part, the Magistrate

Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       Here, no party has objected to the Report and the court discerns no clear error on the face

of the record. The court has carefully examined the findings within the Report and concludes this

case shall be dismissed for the reasons delineated in the Report. In particular, the court concludes

Judge Kelly is protected from suit on the basis of judicial immunity. 2 Alternatively, Younger




2
  As noted by the Magistrate Judge, “[d]ismissal with prejudice is proper under § 1915 where
claims against a judge are barred by the doctrine of judicial immunity and therefore frivolous.”
                                                  3
      7:21-cv-00290-JMC       Date Filed 04/30/21     Entry Number 11      Page 4 of 4




abstention bars this court’s interference in the instant matter. Thus, as discussed, the court

ACCEPTS the Report and adopts the findings herein (ECF No. 9) and DISMISSES this case with

prejudice.

IT IS SO ORDERED.




                                                           United States District Judge
April 30, 2021
Columbia, South Carolina




(ECF No. 9 at 7 (citing Mills v. Marchant, No. 8:19-cv-1512-TMC-JDA, 2019 WL 2647600, at
*2–3 (D.S.C. June 4, 2019), adopted, 2019 WL 2644216 (D.S.C. June 27, 2019)).)
                                              4
